                                                                                                      Total paid today   32.65

   Thank you .
   Monthly charges                                                            Today's charges

                 718-675-6897                                                 Verizon Wireless Home Phone in             $29.99
                                                                              Black 2 Year Price
                 Verizon Wireless Home Phone in
                 Black
                 DEV ID: A000004FC2E8D3

                 Device
                 WIRELESS HOME PHONE                           $20.00
                 UNLIMITED $20.00
                 Contract end date 12/08/2018
                 Features                                                     Accessories

                 Decline Equipment Protection                   $0.00




                                                                              NY Local Sales Tax                           $1.46

                                                                              NY State Sales Tax                           $1.20

   Taxes & Fees                                                 $0.00         Total taxes & fees                          $2.66


 Due monthly                                                  20.00              Paid today                               32.65
 (Expect an email shortly detailing your next bill or go to
 www.vzw.com/myverizon)




Your Verizon receipt; generated on 12/08/2016 @ 04:50 EST; order #: 454773; location D231601                             Page 1 of 3
Your Verizon receipt continued



      Payment method
      Transaction type : Sale
      Transactions are charged in USD
      I agree to pay the below payment amount

      Cash                                                                       32.65
      Change Due: $67.35
      Register: 43

      Decline Equipment Protection
      You have declined equipment protection on one or more of your
      devices. If you need to replace your device the full retail cost may
      exceed $700.00.



      Agreements                    (View full agreement at vzw.com/myverizon)


      Customer agreement
      I agree to the Verizon Wireless Customer Agreement including an
      early termination fee up to $350 per line, settlement of disputes by
      arbitration instead of jury trial, as well as the terms of my plan and any
      optional services I have agreed to purchase as reflected on the
      previous screen.Note: This purchase may be returned or exchanged
      through 1/14/2017. $35 restock fee applies (excluding Hawaii).


      Signature
      By signing below I accept the agreements above




      Device trade-in                                                                    Ewaste tax disclaimer
      In some states, recycle credit reduces the tax base. The Taxes or fees             Electronic waste should be recycled or disposed of properly. Contact
      on your purchase were based on a price of:$29.99                                   http://www.state.nj.us/dep/dshw/recycling/
      Amount tendered : $100.00 / This payment : $32.65                                  Electronic_Waste/index.html or 866-DEPKNOW for information.

      Trade-in device transactions are final and devices cannot be
      returned.

      If you received promo value when trading in a device and/or instant
      device savings, you will be charged for that value if you do not maintain
      active service for three billing cycles.

      Verizon will also adjust any promotional Trade-in value if you return or
      exchange your promotional device for an ineligible device.

      Promotional trade in credits issued over 24 months and will appear in
      2-3 bill cycles after receipt of trade at Verizon. Your smartphone
      purchase must remain active on device payment agreement for 24
      months to receive credits.

      If you cancel service, or if device payment agreement is paid off or
      transferred, promotional credits will stop. Traded device must be in
      good working and cosmetic condition to receive credits.




  Your Verizon receipt; generated on 12/08/2016 @ 04:50 EST; order #: 454773; location D231601                                                      Page 2 of 3
Your Verizon receipt continued


      Return policy                                                                 Taxes and surcharges
      New and Certified Pre-Owned merchandise purchased between                     Taxes and surcharges can add 6% to 44% to your monthly access
      November 24 and December 31, 2016 may be returned or exchanged                and usage charges,including these Verizon Wireless monthly
      through January 14, 2017. You are permitted to make one exchange. A           surcharges:
      restocking fee of $35 applies to any return or exchange of a wireless         Monthly Federal Universal Service Charge on interstate &
      device (excluding Hawaii). If you received your merchandise through           international telecom charges (varies quarterly based on FCC rate):
      a 'Buy One, Get One' or similar offer, both items must be returned in         17.4% per line.
      order to receive a refund. For exchanges for the same merchandise             Regulatory ($.21 per voice line; $.02 per data-only line);
      make and model, only the item to beexchanged needs to be returned.            Administrative ($1.23 per voice line; $.06 per data-only line).
      See verizonwireless.com/returnpolicy for complete details. To
      receive acredit for the activation fee, cancellations must occur within       Handset, equipment and accessories sold by Verizon Wireless
      3 days of activation of service.                                              Network Procurement, LP




  Verizon retail location                                   Receipt of transaction                            Verizon specialist
  VERIZON,100 WALL ST                                       Order No: 454773 12/08/2016 @ 04:50 EST           REP
  NEW YORK,NY
  10005-3701
  212-510-6160
  www.vzw.com                                               First Copy - Customer, Second Copy - Merchant
  Your Verizon receipt; generated on 12/08/2016 @ 04:50 EST; order #: 454773; location D231601                                                 Page 3 of 3
